--------------------------------------------------------------------------------

Exhibit 10.16




July 23, 2001




Mr. Martin A. Dietrich
155 Serenity Drive
Norwich, New York 13815


Dear Mr. Dietrich:


NBT Bancorp Inc. (which, together with its wholly-owned subsidiary, NBT Bank,
National Association, is referred to as the "Company") considers the stability
of its key management group to be essential to the best interests of the Company
and its share­holders.  The Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control may arise and
that the attendant uncertainty may result in the departure or distraction of key
management personnel to the detriment of the Company and its shareholders.


Accordingly, the Board of Directors of the Company (the "Board") has determined
that appropriate steps should be taken to encourage members of the Company's key
management group to continue as employees notwithstanding the possibility of a
change in control of the Company.


The Board also believes it important that, in the event of a proposal for
transfer of control of the Company, you be able to assess the proposal and
advise the Board without being influenced by the uncertainties of your own
situation.


In order to induce you to remain in the employ of the Company, we entered an
agreement, approved by the Board, dated February 21, 1995, and revised by Board
action most recently on July 23, 2001, providing for severance compensation that
the Board agreed would be provided to you in the event your employment with the
Company terminated subsequent to a change in control of the Company
("Agreement").  We have agreed upon various changes to the Agreement, agreed to
by the Board, and have agreed to amend and restate the Agreement in its entirety
as follows:


1.             Agreement to Provide Services; Right to Terminate.


(a)           Termination Prior to Certain Offers.  Except as otherwise provided
in paragraph (b) below, or in any written employment agreement between you and
the Company, the Company or you may terminate your employment at any time.  If,
and only if, such termination occurs after a "change in control of the Company"
(as defined in section 6), the provisions of this Agreement regarding the
payment of severance compensation and benefits shall apply.

 
 

--------------------------------------------------------------------------------

 

(b)           Termination Subsequent to Certain Offers.  In the event a tender
offer or exchange offer is made by a "person" (as defined in section 6) for more
than 30 percent of the combined voting power of the Company's outstanding
securities ordinarily having the right to vote at elections of directors
("Voting Securities"), including shares of common stock, no par value, of the
Company (the "Company Shares"), you agree that you will not leave the employ of
the Company (other than as a result of Disabil­ity as such term is defined in
section 6) and will render services to the Company in the capacity in which you
then serve until such tender offer or exchange offer has been abandoned or
terminated or a change in control of the Company has occurred as a result of
such tender offer or exchange offer.  If, during the period you are obligated to
continue in the employ of the Company pursuant to this section 1(b), the Company
reduces your compensation, terminates your employment without Cause, or you
provide written notice of your decision to terminate your employment for Good
Reason, your obligations under this section 1(b) shall thereupon terminate and
you will be entitled to payments provided under Section 3(b).


2.             Term of Agreement.  This Agreement shall commence on the date
hereof and shall continue in effect until December 31, 2003; provided, however,
that commencing December 31, 2001 and each December 31 thereafter, the remaining
term of this Agreement shall auto­mati­cally be extended for one additional year
(to a total of three years) unless at least 90 days prior to such anniversary,
­the Company or you shall have given notice that this Agree­ment shall not be
ex­tended; and provided, however, that if a change in control of the Company
shall occur while this Agree­ment is in effect, this Agree­ment shall
auto­mati­cally be extended for 24 months from the date the change in control of
the Company occurs.  This Agreement shall terminate if you or the Compa­ny
termi­nates your employ­ment prior to a change in control of the Company but
without preju­dice to any remedy the Company may have for breach of your
obligations, if any, under section 1(b).


3.             Severance Payment and Benefits If Termination Occurs Following
Change in Control for Disability, Without Cause, With Good Reason or Without
Good Reason within 12 Months of the Change.  If, (I) within 24 months from the
date of occurrence of any event constituting a change in control of the Company
(it being recognized that more than one such event may occur in which case the
24-month period shall run from the date of occurrence of each such event), your
employment with the Company is terminated (i) by the Company for Disability,
(ii) by the Company without Cause, or (iii) by you with Good Reason (as defined
in section 6), or (II) within 12 months from the date of occurrence of any event
constituting a change in control of the Company (it being recognized that more
than one such event may occur in which case the 12-month period shall run from
the date of occurrence of each such event) you terminate your employment either
with or without Good Reason, you shall be entitled to a sever­ance payment and
other benefits as follows:

 
2

--------------------------------------------------------------------------------

 

(a)           Disability.  If your employment with the Company is terminated for
Disability, your benefits shall thereafter be determined in accordance with the
Company's long-term disability income insurance plan.  If the Company's
long-term disability income insurance plan is modified or terminated following a
change in control, the Company shall substitute such a plan with benefits
applicable to you substantially similar to those provided by such plan prior to
its modification or termination.  During any period that you fail to perform
your duties hereunder as a result of incapacity due to physical or mental
illness, you shall continue to receive your full base salary at the rate then in
effect until your employment is termi­nated by the Company for Disability.


(b)           Termination Without Cause or With Good Reason or Within 12 Months
of Change in Control.  If your employment with the Company is terminated without
Cause by the Company or with Good Reason by you, or by you within 12 months of a
change in control of the Company without Good Reason, then the Company shall pay
to you, upon demand, the following amounts (net of applicable payroll taxes):


(i)            Your full base salary through the Date of Termination at the rate
in effect on the date the change in control of the Company occurs plus
year-to-date ac­crued vacation.


(ii)           As severance pay, an amount equal to the product of 2.99
multiplied by the greater of (A) the sum of your annualized salary for the
calendar year in which the change in control of the Company occurs, the maximum
target bonus that could have been paid to you for such year if all applicable
targets and objectives had been achieved, or if no formal bonus program is in
effect, the largest bonus amount paid to you during any one of the three
preceding calendar years, your income from the exercise of nonqualified options
during such year, your compensation income from any disqualifying disposition
during such year of stock acquired pursuant to the exercise of incentive stock
options and other annualized amounts that constitute taxable income to you from
the Company for such year, without reduction for salary reduction amounts
excludible from income under Section 402(e)(3) or 125 of the Internal Revenue
Code of 1986, as amended (the "Code"), or (B) your average "Compensation" (as
defined below) for the three calendar years preceding the calendar year in which
the change in control of the Company occurs.  As used in this subsection
3(b)(ii) your "Compensation" shall mean your base salary, bonus, income from the
exercise of nonqualified options, compensation income from any disqualifying
disposition of stock acquired pursuant to the exercise of incentive stock
options and any other amounts that constitute taxable income to you from the
Company, without reduction for salary reduction amounts excludible from income
under Section 402(e)(3) or 125 of the Code.

 
3

--------------------------------------------------------------------------------

 

(c)           Related Benefits.  Unless you die or your employment is terminated
by the Company for Cause or Disability, or by you other than for Good Reason and
not within 12 months after a change in control of the Company, (i) the Company
shall maintain in full force and effect, for your continued benefit and, if
applicable, for the continued benefit of your spouse and family, for three years
after the Date of Termina­tion, or such longer period as may be provided by the
terms of the appropriate plan, all noncash employee benefit plans, programs, or
arrangements (including, without limitation, pension and retirement plans and
arrangements, stock option plans, life insurance and health and accident plans
and arrange­ments, medical insurance plans, disability plans, and vacation
plans) in which you were entitled to participate immediately prior to the Date
of Termination, as in effect at the Date of Termination, or, if more favorable
to you and, if applicable, your spouse and family, as in effect generally at any
time thereafter with respect to executive employees of the Company or any
successor; provided that your continued participation is possible after
Termination under the general terms and provisions of such plans, programs, and
arrangements; provided, however, that if you become eligible to participate in a
benefit plan, program, or arrangement of another employer which confers
substantially similar benefits upon you, you shall cease to receive benefits
under this subsection in respect of such plan, program, or arrange­ment, and
(ii) your benefit under any supplemental retirement agreement or supplemental
retirement plan maintained by the Company in which you are a participant shall
be fully vested upon such termination of your employment, and your benefit under
such agreement or plan shall be determined as if you had continued to be
employed by the Company for three additional years (or the period after which
the maximum benefit payable is attained, if less) and if your annual
compensation for purposes of such agreement or plan during such period of
additional employment had been equal to the amount specified in Section
3(b)(ii)(A) or (B), whichever is higher.  In the event that your participation
in any such plan, program, or arrangement is not possible after Termination
under the general terms and provisions of such plans, programs, and
arrangements, the Company shall arrange to provide you with benefits
substantially similar to those which you are entitled to receive under such
plans, programs and arrangements or alternatively, pay an amount equal to the
reasonable value of such substantially similar benefits.  If, after termination
of employment following a change in control of the Company, you elect or, if
applicable, your spouse or family elects, COBRA continuation coverage, the
Company will pay the applicable COBRA premium for the maximum period during
which such coverage is available.  If termination follows a change in control of
the Company specified in Section 6(b)(iii), then you and, if applicable, your
spouse and family may elect in lieu of COBRA continuation coverage to have the
acquiring entity obtain an individual or group health insurance coverage and the
acquiring entity will pay premiums thereunder for the maximum period during
which you and, if applicable, your spouse and family could have elected to
receive COBRA continuation coverage.

 
4

--------------------------------------------------------------------------------

 

(d)           Establishment of Trust.  Within five days following conclusion of
a change in control of the Company, the Company shall establish a trust that
conforms in all regards with the model trust published in Revenue Procedure
92-64 and deposit an amount sufficient to satisfy all liabilities of the Company
under Section 3(b) of this Agreement.


(e)           Automatic Extension.  Notwithstanding the prior provisions of this
Section, if an individual is elected to the Board of Directors who has not been
nominated by the Board of Directors as constituted prior to his election, then
the term of this Agreement will automatically be extended until two years from
the date on which such individual was elected if such extended termination date
is later than the normal termination date of this Agreement, otherwise, the
termination date of this Agreement will be as provided above.  This extension
will take effect only upon the first instance of an individual being elected to
the Board of Directors without having been nominated by the original Board.


(f)           Alternative to Lump Sum Payout.  The amount described in this
subsection will be paid to you in a single lump-sum unless, at least 30 days
before the conclusion of a change in control of the Company, you elect in
writing to receive the severance pay in 3 equal annual payments with the first
payment to be made within 30 days of demand and the subsequent payments to be
made by January 31st of each year subsequent to the year in which the first
payment is made, provided that under no circumstances will two payments be made
during a single tax year of the recipient.


4.             Payment If Termination Occurs Following Change in Control,
Because of Death, For Cause, or Without Good Reason and not within 12 Months of
the Change in Control.  If your employment shall be terminated following any
event constitut­ing a change in control of the Company because of your death, or
by the Company for Cause, or by you other than for Good Reason and not within 12
months after a change in control of the Company, the Company shall pay you your
full base salary through the Date of Termination at the rate in effect on the
date the change in control of the Company occurs plus year-to-date accrued
vacation.  The Company shall have no further obligations to you under this
Agreement.


5.             No Mitigation.  You shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor, except as express­ly set forth herein, shall the amount of any
payment provided for in this Agreement be reduced by any compensation earned by
you as the result of employment by another employer after the Date of
Termination, or otherwise.


6.             Definitions of Certain Terms.  For the purpose of this Agreement,
the terms defined in this section 6 shall have the meanings assigned to them
herein.


(a)           Cause.  Termination of your employment by the Company for "Cause"
shall mean termination because, and only because, you committed an act of fraud,
embezzle­ment, or theft constituting a felony or an act intention­ally against
the interests of the Company which causes the Company material
injury.  Notwithstanding the foregoing, you shall not be deemed to have been
terminat­ed for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
constituting Cause as defined above and specify­ing the particulars thereof in
detail.

 
5

--------------------------------------------------------------------------------

 

(b)           Change in Control of the Company.  A "change in control of the
Company" shall mean:


(i)           A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the date hereof pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act"); provided that, without limitation, such a change in control
shall be deemed to have occurred at such time as any Person hereafter becomes
the "Beneficial Owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30 percent or more of the combined voting power of
the Company's Voting Securi­ties; or


(ii)           During any period of two consecutive years, individuals who at
the beginning of such period constitute the Board cease for any reason to
con­stitute at least a majority thereof unless the election, or the nomination
for election by the Company's shareholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or
 
(iii)           There shall be consummated (x) any consoli­dation or merger of
the Company in which the Compa­ny is not the continuing or surviving corporation
or pursuant to which Voting Securities would be converted into cash, securities,
or other property, other than a merger of the Company in which the holders of
Voting Securities immediately prior to the merger have the same propor­tionate
ownership of common stock of the surviving corporation immedi­ately after the
merger, or (y) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transac­tions) of all, or sub­stantially all of the
assets of the Company, pro­vided that any such consolidation, merger, sale,
lease, exchange or other transfer consummated at the insistence of an
appropriate banking regulatory agency shall not constitute a change in control
of the Company; or


(iv)           Approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company.


(c)           Date of Termination.  "Date of Termination" shall mean (i) if your
employment is terminated by the Company for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such 30-day period), and
(ii) if your employment is terminated for any other reason, the date on which a
Notice of Termination is given; provided that if within 30 days after any Notice
of Termination is given the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judg­ment, order, or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfect­ed).  The term of this
Agreement shall be extended until the Date of Termination.

 
6

--------------------------------------------------------------------------------

 

(d)           Disability.  Termination of your employment by the Company for
"Disability" shall mean termination because of your absence from your duties
with the Company on a full-time basis for 180 consecutive days as a result of
your incapacity due to physical or mental illness and your failure to return to
the performance of your duties on a full-time basis during the 30-day period
after Notice of Termination is given.


(e)           Good Reason.  Termination by you of your employment for "Good
Reason" shall mean termination based on any of the following:


(i)           A change in your status or position(s) with the Company, which in
your reasonable judgment, does not represent a promotion from your status or
position(s) as in effect immediately prior to the change in control of the
Company, or a change in your duties or responsibili­ties which, in your
reasonable judgment, is inconsis­tent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s), except in connection with the termination of your employment for
Cause or Disability or as a result of your death or by you other than for Good
Reason.


(ii)           A reduction by the Company in your base salary as in effect
immediately prior to the change in control of the Company.


(iii)           The failure by the Company to continue in effect any Plan (as
hereinafter defined) in which you are participat­ing at the time of the change
in control of the Company (or Plans providing you with at least substantial­ly
similar benefits) other than as a result of the normal expiration of any such
Plan in accordance with its terms as in effect at the time of the change in
control of the Company, or the taking of any action, or the failure to act, by
the Company which would adversely affect your continued participation in any of
such Plans on at least as favorable a basis to you as is the case on the date of
the change in control of the Company or which would materially reduce your
benefits in the future under any of such Plans or deprive you of any material
benefit enjoyed by you at the time of the change in control of the Company.


(iv)           The failure by the Company to provide and credit you with the
number of paid vacation days to which you are then entitled in accordance with
the Company's normal vacation policy as in effect immediately prior to the
change in control of the Company.

 
7

--------------------------------------------------------------------------------

 

(v)           The Company's requiring you to be based anywhere other than where
your office is located immediately prior to the change in control of the Company
except for required travel on the Company's business to an extent substantially
consistent with the business travel obligations which you undertook on behalf of
the Company prior to the change in control of the Company.


(vi)           The failure by the Company to obtain from any successor the
assent to this Agreement contemplated by section 8 hereof.


(vii)           Any purported termination by the Company of your employment
which is not effected pursuant to a Notice of Termina­tion satisfying the
requirements of this Agree­ment; and for purposes of this Agreement, no such
purported termination shall be effective.


(viii)           Any refusal by the Company to continue to allow you to attend
to matters or engage in activities not directly related to the business of the
Company which, prior to the change in control of the Company, you were permitted
by the Board to attend to or engage in.


For purposes of this subsection, "Plan" shall mean any compensation plan such as
an incentive or stock option plan or any employee benefit plan such as a thrift,
pension, profit sharing, medical, disability, accident, life insurance plan, or
a relocation plan or policy or any other plan, program, or policy of the Company
intended to benefit employees.
 
(f)           Notice of Termination.  A "Notice of Termination" of your
employment given by the Company shall mean a written notice given to you of the
termination of your employment which shall indicate the specific termination
provision in this Agreement relied upon, and shall set forth in reasonable
detail the facts and circumstanc­es claimed to provide a basis for termination
of your employment under the provision so indicat­ed.


(g)           Person.  The term "Person" shall mean and include any individual,
corporation, partnership, group, association, or other "person," as such term is
used in section 14(d) of the Exchange Act, other than the Company or any
employee benefit plan(s) sponsored by the Company.


7.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Chief Executive Officer of the Company with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 
8

--------------------------------------------------------------------------------

 

8.             Successors; Binding Agreement.


(a)           This Agreement shall inure to the benefit of, and be binding upon,
any corporate or other successor or assignee of the Company which shall acquire,
directly or indirectly, by merger, consolida­tion or purchase, or otherwise, all
or substantially all of the business or assets of the Company.  The Company
shall require any such successor, by an agreement in form and substance
satisfactory to you, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place.


(b)           This Agreement shall inure to the benefit of and be enforce­able
by your personal or legal representatives, execu­tors, adminis­trators,
successors, heirs, distributees, devisees and legatees.  If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee, or other designee or,
if there is no such designee, to your estate.


9.             Increased Severance Payments Upon Application of Excise Tax.


(a)           Adjustment of Payment.  In the event any payments or benefits you
become entitled to pursuant to the Agreement or any other payments or benefits
received or to be received by you in connec­tion with a change in control or
your termination of employment (whether pursuant to the terms of any other
agreement, plan, or arrangement, or otherwise, with the Company, any person
whose actions result in a change in control or any person affiliat­ed with the
Company or such person) (collective­ly the "Severance Payments") will be subject
to the tax (the "Excise Tax") imposed by section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code"), the Company shall pay you an additional
amount (the "Gross-Up Payment") so that the net amount retained by you, after
deduction of the Excise Tax (but before deduction for any federal, state or
local income tax) on the Severance Payments and after deduction for the
aggregate of any federal, state, or local income tax and Excise Tax upon the
Gross-Up Payment, shall be equal to the Severance Payments.  For purposes of
determining whether any of the Severance Payments will be subject to the Excise
Tax and the amount of such Excise Tax, (i) the entire amount of the Severance
Payments shall be treated as "parachute payments" within the meaning of section
280G(b)(2) of the Code and as subject to the Excise Tax, unless and to the
extent, in the written opinion of outside tax counsel selected by the Company's
independent accoun­tants and reasonably acceptable to you, such payments (in
whole or in part) are not subject to the Excise Tax; and (ii) the value of any
noncash benefits or any deferred payment or benefit (constituting a part of the
Severance Payments) shall be determined by the Company's independent auditors in
accordance with the principles of sections 280G(d)(3) and (4) of the Code.  For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest marginal rate of the federal income
taxation applicable to individuals (without taking into account surtaxes or loss
or reduction of deductions) for the calendar year in which the Gross-Up Payment
is to be made and state and local income taxes at the highest marginal rates of
taxation in the state and locality of your residence on the date of
Termination.  In the event that the amount of Excise Tax you are required to pay
is subsequently determined to be less than the amount taken into account
hereunder, you shall repay to the Company promptly after the time that the
amount of such reduction in Excise Tax is finally determined the amount of the
reduction, together with interest on the amount of such reduction at the rate of
6 percent per annum from the date of the Gross-Up Payment, plus, if in the
written opinion of outside tax counsel selected by the Company's independent
accountants and reasonably acceptable to you, such payment (or a portion
thereof) was not taxable income to you when reported or is deductible by you for
federal income tax purposes, the net federal income tax benefit you actually
realize as a result of making such payment pursuant to this sentence.  In the
event that the amount of Excise Tax you are required to pay is subsequently
determined to exceed the amount taken into account hereunder, the Company shall
make an additional Gross-Up Payment in the manner set forth above in respect of
such excess (plus any interest, additions to tax, or penalties payable by you
with respect to such excess) promptly after the time that the amount can be
reasonably determined.

 
9

--------------------------------------------------------------------------------

 

(b)           Time of Payment: Estimated Payment.  The payments provided for in
subsection (a) above, shall be made not later than the fifth business day
following the Date of Termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to you on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments, and shall pay the remainder of
such payments (together with interest at the rate of 6 percent per annum) as
soon as the amount thereof can be determined.  In the event that the amount of
the estimated payments exceeds the amount subse­quently determined to have been
due, such excess shall constitute a loan by the Company to you, payable on the
fifth day after demand by the Company (together with interest at the rate of 6
percent per annum).


10.           Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in a writing signed by you and the Chief Executive Officer or President of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same, or at any prior or
subsequent, time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction, and performance of this Agreement shall be
governed by laws of the State of New York without giving effect to the
principles of conflict of laws thereof.

 
10

--------------------------------------------------------------------------------

 

11.           Legal Fees and Expenses.  The Company shall pay or reimburse any
reasonable legal fees and expenses you may incur in connection with any legal
action to enforce your rights under, or to defend the validity of, this
Agreement.  The Company will pay or reimburse such legal fees and expenses on a
regular, periodic basis upon presentation by you of a statement or statements
prepared by your counsel in accordance with its usual practices.


12.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


13.           Payments During Controversy.  Notwithstanding the pendency of any
dispute or controversy, the Company will continue to pay you your full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary and installments of incentive
compensation) and continue you as a participant in all compensation, benefit,
and insurance plans in which you were participating when the notice giving rise
to the dispute was given, until the dispute is finally resolved in accordance
with section 7(c).  Amounts paid under this section are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.  You shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.


14.           Illegality.  Anything in this Agreement to the contrary
notwithstanding, this Agreement is not intended and shall not be construed to
require any payment to you which would violate any federal or state statute or
regulation, including without limitation the "golden parachute payment
regulations" of the Federal Deposit Insurance Corporation codified to Part 359
of title 12, Code of Federal Regulations.

 
11

--------------------------------------------------------------------------------

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.



 
Very truly yours,
         
NBT BANCORP INC.
                 
By:
 /s/ Daryl Forsythe                    
AGREED TO:
           /s/ Martin A. Dietrich    
Martin A. Dietrich



 
 12

--------------------------------------------------------------------------------